DETAILED ACTION
In Response to Applicant’s Remarks Filed 2/25/21
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Claims 1-12 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claim 1 recites a vehicle seat frame configured to generate a “Faraday effect.”  This limitation, as well as the disclosure, is flawed and is considered inoperative for two reasons.  The “Faraday effect” relates to the interaction between light and a magnetic field in a material, which is due to the polarization of light. Such an effect cannot be present in the metal frame of a vehicle seat and is not practicable inside the volume of a seat frame in any way relating to the claimed subject matter.  As such, the Office considers the asserted utility to be inconsistent with known scientific principles or "speculative at best" as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention (See MPEP 2107(II)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the frame is configured to generate a “Faraday effect.”  The Faraday effect describes the interaction between light and a magnetic field in a material, which is due to the polarization of light. Such an effect cannot be present in the metal frame of a vehicle seat and does not appear practicable inside the volume of a seat frame. Based on the description, it is concluded that the Applicant is referring to the effect of a Faraday cage and will be understood as such for the purpose of this Office Action.
Claims 10 and 11 recite “the contact resistance.”  There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaguchi et al. (US 2014/0042789) (“Kitaguchi”).  Kitaguchi discloses a motor vehicle seat comprising a metal frame (fig. 2: 7, 8, 9, 19), the seat defining a volume, said frame being configured to be electrically connected to a chassis of the motor vehicle (through .
Kitaguchi does not expressly teach wherein the ECU is connected to a power cable, said cable being connectable to a power supply of the motor vehicle for said at least one electronic control unit.  However, powering electronic devices within a motor vehicle using the vehicle battery is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to connect the ECU to the vehicle battery as a power source. 
As concerns claim 2, Kitaguchi, as modified, teaches at least one rail (fig. 2: 7) integral with the seat frame, said at least one rail being devoid of a layer of paint (Kitaguchi does disclose any paint on the rail). 
As concerns claim 3, Kitaguchi, as modified, teaches wherein the at least one electronic control unit is arranged within said volume (as shown in figs. 2 and 3), the power cable being partially within said volume (the power cable would extend from the ECU inside the volume to the battery outside the volume). 
As concerns claim 4, Kitaguchi, as modified, teaches wherein the electronic device is in at least partial contact with the metal frame of the seat (fig. 3: 24 is in contact with rails 18). 
As concerns claims 5-8, Kitaguchi, as modified, teaches wherein the cable is in contact with the frame (fig. 3), but does not expressly teach the length that the cable is in contact with the metal frame.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have the cable connected to the frame for at least 10 cm in order to prevent it from catching on or interference with other elements of the seat frame or items under the seat.   
As concerns claims 9-11, Kitaguchi, as modified, does not expressly teach the contact resistance of the metal frame.  However, contact resistance is an intrinsic property of the metal and use of metals having a contact resistance in the range provided is considered obvious to one having ordinary skill in the art, at the time that the invention was filed to use any number of metals which also have a contact resistance in this range to provide the desired weight and support to the seat. 
As concerns claim 12, Kitaguchi teaches a motor vehicle seat comprising a metal frame (fig. 2: 7, 8, 9, 19), the seat defining a volume, an electronic and/or electrotechnical device (fig. 2: 24, 25, 26) comprising at least one electronic control unit (fig. 2: 26 is an ECU), said electronic and/or electrotechnical device being at least partially arranged within said volume of the seat, 
wherein said metal frame is configured to be electrically connected to a chassis of the motor vehicle so as to generate an electromagnetic shielding effect to at least partially block electromagnetic radiation emitted by the electronic and/or electrotechnical device from being emitted outside said volume (Element 19 is expressly taught as being metal and as such is considered a “metal frame” and is directly fastened to the chassis (it is additionally understood to one having ordinary skill in the art, that the other frame elements are or may be made from metal as this is a common and known material for these frame elements).  In either event, at least element 19 being a metal plate generates some electromagnetic shielding of some amount to partially block, however small, electromagnetic radiation from being emitted outside the volume in that direction simply based on it being a metal plate.  The claim does not provide any amount, degree or ranges of electromagnetic shielding being provided.  As such, any amount constitutes “at least partly blocking”).  
Kitaguchi does not expressly teach wherein the ECU is connected to a power cable, said cable being connectable to a power supply of the motor vehicle for said at least one electronic control unit.  However, powering electronic devices within a motor vehicle using the vehicle .

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection Applicant argues that claim 1 is not limited to a Faraday cage as suggested by Examiner and a fully enclosed Faraday cage is not disclosed, and that Examiner has not established a prima facie case of inoperability.  Applicant further argues with respect to the 35 U.S.C. 112 rejection that the Faraday effect clearly refers to electromagnetic interference/screening.  The Office disagrees with these arguments.  
First, Examiner has interpreted what Applicant has deemed a Faraday effect to mean a Faraday cage as a best guess as to what Applicant is claiming and disclosing in light of the fact the Faraday effect is a defined, known scientific term for a specific interaction between light and a magnetic field in a material, which is due to the polarization of light.  While Applicant may be their own lexicographer, terms used contrary to their ordinary meaning must be clearly redefined in the written description (See MPEP 2173.05(a)(III)).  No definition is provided in the specification which discusses what Applicant considers to be a “Faraday effect” in contrast to the known definition.  In lieu of no new/alternative definition being provided, the 101 rejection is considered proper because claim 1 is plainly inoperable.  Based on the known definition, the limitation providing the metal seat frame configured to be electrically connected to a chassis of the motor vehicle so as to generate a Faraday effect does not make any logical sense.  
Similarly, the 35 U.S.C. 112 rejection is also still considered proper as the claim is unclear because this known definition renders the claim unclear and Applicant has not provided a clear definition within the written description for their proposed use of the term Faraday effect.  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/            Primary Examiner, Art Unit 3636